Citation Nr: 0012125	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  97-13 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1970, 
and from August 1974 to January 1991.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in October 1996 that granted service connection and 
a 10 percent evaluation for hypothyroidism.

This case was Remanded in November 1998 for further 
development.  The Board notes that entitlement to service 
connection for hepatitis, which was previously before the 
Board, was granted in a rating decision in November 1999.  
The only issue currently before the Board therefore concerns 
the veteran's service-connected hypothyroidism.


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
or her claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his or her claim includes obtaining 
medical records to which he or she has referred and obtaining 
adequate VA examinations.  The Court also stated that the 
Board must make a determination as to the adequacy of the 
record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

A VA examination was conducted in May 1999 pursuant to a 
November 1998 Board Remand.  The Board notes that the 
examiner repeatedly referred to the veteran's service-
connected disorder as hyperthyroidism, instead of the actual 
service-connected disorder of hypothyroidism.  It is not 
clear from the examination report whether it was conducted 
with reference to the veteran's service-connected 
hypothyroidism, or the different disorder of hyperthyroidism.  
Another VA examination is necessary to ensure that all 
pertinent aspects of the veteran's service -connected 
hypothyroidism are developed.  See Massey v. Brown, 7 Vet. 
App. 204 (1994) (evidence relied upon to rate service-
connected disability, especially VA compensation 
examinations, must include findings pertinent to the 
applicable rating criteria).  In this regard, during the 
course of a hearing in September 1997, the appellant referred 
to mental problems, gastrointestinal problems and other 
symptoms which she feels may be related to her thyroid 
disorder.  The most recent examination did not address these 
concerns.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders. The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is again REMANDED to the RO for the 
following additional actions: 

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers, VA or 
private, who have treated her for 
hypothyroidism since February 1999.  The 
RO should then request all previously 
unobtained records for association with 
the claims folder.

2.  The RO should then schedule the 
veteran for a VA examination to assess 
the nature and severity of her service-
connected hypothyroidism.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include all appropriate testing, 
and fully describe all current 
symptomatology and pertinent clinical 
findings and diagnoses.  The examiner 
should be requested to render an opinion 
on the extent of the veteran's 
hypothyroidism in light of the specific 
rating criteria under Diagnostic Code 
7903.  All opinions and findings must be 
clearly stated for the record.  

3.  Upon receipt of the examination 
report, the RO should review the report 
to ensure that it is adequate for rating 
purposes.  If not, the RO should return 
the examination report to the examining 
physician.

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim and, if the decision 
remains adverse to the veteran, provide 
the veteran and her representative with a 
supplemental statement of the case and 
the applicable time to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The veteran need take no action until 
otherwise notified, but has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to obtain clarifying information and to provide the 
veteran with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



